Exhibit 10.1




 


ASSET PURCHASE AGREEMENT
 
SELLER: Hines Nurseries, Inc.
 
TARGET: SC Hines Trenton Nursery
 
BUYER: Palmetto Perennials, LLC
 
REAL ESTATE LLC: Layman Holdings, LLC
 
DATE: August 29, 2007
 
 

 
THIS AGREEMENT IS SUBJECT TO ARBITRATION UNDER THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION,
AS MODIFIED PURSUANT TO SECTION 10.9 HEREIN.



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 

   
Page
      TABLE OF DEFINED TERMS
i
Preliminary Statement
1
Statement of Agreement
1
1. Sale of Assets
1
  1.1 Transfer of Assets from Seller
1
 
1.2  
Assumed Contracts
2
  1.3   Excluded Assets
2
  1.4   Transfer of Real Property by Seller
3
  1.5   Method of Transfer
3
  1.6    Possession
3
2.  Purchase Price for Assets
3
  2.1 Cash Payment
3
  2.2 Allocations
3
  2.3 Holdback
3
3.  Closing  
4
  3.1 Closing Date
4
  3.2 Transactions at Closing
4
  3.3 Conditions of Title
5
  3.4 Transactions Subsequent to Closing
7
4. Debts and Liabilities
9
5. Representations and Warranties of Seller
10
  5.1 Corporation’s Status and Standing
10
  5.2  Authorization and Approval of Agreement
10
  5.3 
Compliance with Laws
10
  5.4  Title to Properties
11
  5.5  Litigation
11
  5.6  Consents
11
  5.7  Normal Course
12
  5.8  Creditors, Solvency, and Bankruptcy
12
  5.9  Labor and Employee Benefit Matters
12

 
i

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
          5.10 Workers’ Compensation
12
  5.11 Status of Assets
12
  5.12 Assumed Contracts
13
  5.13 Taxes and Tax Returns
13
  5.14 Intellectual Property and Software 
13
  5.15 Status of Inventory 
13
  5.16
Environmental Matters 
13
  5.17 Real Property 
14
  5.18
Pre-Closing Operations 
15
  5.20  Brokerage 
16
  5.21  Disclosures 
16
  5.22  Knowledge 
16
  5.23  No Other Representations or Warranties 
16
6. Representations and Warranties of Buyer Parties
16
  6.1  Status and Standing of Buyer Parties 
16
  6.2  Authorization and Approval of Agreement 
17
  6.3  Consents 
17
  6.4  Litigation 
17
  6.5  Brokerage 
17
  6.6  Buyer’s Independent Investigation 
17
  6.7  Bulk Transfer Laws 
17
7.  Cost and Expenses
18
  7.1  Transactional Costs 
18
  7.2  Documentary Stamps 
18
  7.3 
Proration of Taxes and Charges 
18
  7.4  Sales Taxes 
18
8.  Indemnity Rights 
18
  8.1  Indemnity Damages
18
  8.2  Seller’s Indemnification
18
  8.3  Buyer Parties’ Indemnification
19

 
ii

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
          8.4  Provisions of General Application 
19
    8.4.1   Procedures 
19
    8.4.2   No Implications
19
    8.4.3   Settlement
19
  8.5  Limitations
20
  8.6  Exclusive Remedy
20
  8.7  Mitigation
20
  8.8  Insurance Coverage 
20
  8.9  Tax Benefits 
21
10.  Miscellaneous
21
  10.1  Entire Agreement
21
  10.2  No Waiver 
21
  10.3  Amendment 
21
  10.4  Notices 
22
  10.5  Severability of Provisions 
22
  10.6  Successors and Assigns 
22
  10.7  Counterparts 
23
  10.8  Choice of Law 
23
  10.10  Usage 
24
  10.11  Further Instruments and Acts 
24
  10.12  Remedies 
25
TABLE OF EXHIBITS   
27
TABLE OF SCHEDULES
30

 

iii

--------------------------------------------------------------------------------


 
TABLE OF DEFINED TERMS
 
Term
Section or Exhibit
    “AAA”
Section 10.9
    “Assets”
Section 1.1
    “Assumed Contracts”
Section 1.2
    “Business”
Preliminary Statement
    “Buyer”
Introduction
    “Buyer Parties”
Introduction
    “CERCLA”
Section 5.16
    “Closing”
Section 3.1
    “Code”
Section 3.4.1(a)
    “Dispute”
Section 10.9
    “ERISA”
Section 3.4.1(a)
    “Escrow Agreement”
Section 2.1
    “Escrow Fund”
Section 2.1
    “Excluded Assets”
Schedule 1.3
    “Excluded Business”
Preliminary Statement
    “Excluded Contracts”
Section 1.2
    “Excluded Liabilities”
Section 4
    “Hired Employees”
Section 3.4.1(a)
    “Holdback”
Section 2.3
    “Indemnity Damages”
Section 8.1
    “Intellectual Property”
Schedule 1.1.5
    “IRS”
Section 5.13
   
“Permitted Exceptions”
Section 3.3.2(c)

 
 
i

--------------------------------------------------------------------------------

 
 

“Plans”
Section 3.4.1(a)
    “Pre-Closing Period”
Section 5.18
    “Purchase Price”
Section 2
    “RCRA”
Section 5.16
    “Real Estate LLC”
Introduction
    “Real Property”
Section 1.4
    “Rules”
Section 10.9
    “SARA”
Section 5.16
    “Seller”
Introduction
    “SuperFund”
Section 5.16
    “Tax Returns”
Section 5.13
    “Taxes”
Section 5.13
    “Title Commitment”
Section 3.3.2(a)
    “Title Company”
Section 3.3.2(a)
    “Transaction Documents”
Section 5.2

 
 
ii

--------------------------------------------------------------------------------

 
 
THIS AGREEMENT IS SUBJECT TO ARBITRATION UNDER THE SOUTH CAROLINA UNIFORM
ARBITRATION ACT PURSUANT TO THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION,
AS MODIFIED PURSUANT TO SECTION 10.9 HEREIN.
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, is made and entered into as of the 29th day of
August, 2007, by and among Hines Nurseries, Inc., a California corporation
(“Seller”); Palmetto Perennials, LLC, a South Carolina limited liability company
(“Buyer”); and Layman Holdings, LLC, a South Carolina limited liability company
(the “Real Estate LLC”, and collectively with Buyer, “Buyer Parties”).
 
Preliminary Statement
 
Seller owns and operates, among other operations, a nursery business selling
plants and related products and services at its facilities located on Highway 25
(Trenton) and Highway 191 (Mill Creek) in Edgefield County and known as the SC
Hines Trenton Nursery (collectively, the “Business”). Seller has operated the
Business continuously since August 1996. Seller also operates seven (7)
commercial nursery facilities located in Arizona, California, Oregon and Texas
(collectively, the “Excluded Business”). The Excluded Business is not a part of
the “Business” for purposes of this Agreement.
 
Seller desires to sell, and Buyer and the Real Estate LLC desire to purchase,
substantially all assets of Seller used in the conduct of the Business,
including without limitation the fixtures and equipment (including without
limitation approximately 5,000 to 6,000 racks); all supplies, work-in-process,
and inventory (including without limitation all pots on hand, all perennials and
other saleable plants, and all pots and supplies on order); all the trade names
and trademarks of the Business (including without limitation “Iverson
Perennials” and excluding names and marks using the word “Hines” or any
derivations thereof); selected customer contracts, purchase orders, and
operating contracts and leases of the Business approved for transfer by Seller
and Buyer and applicable lessors, if any; selected other assets and rights used
in the operation of the Business; and the real estate and improvements where the
Business is currently operated, in each case, pursuant to the terms hereof. In
connection with such purchase, Buyer will also assume certain identified
liabilities, and only such identified liabilities, of the Business as set forth
herein.
 
NOW, THEREFORE, in consideration of the premises hereof, the mutual covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and subject to the
terms, conditions, and exceptions set forth below, the parties hereto agree as
follows:
 
Statement of Agreement
 
1.    Sale of Assets.
 
1.1  Transfer of Assets from Seller. At the Closing, for the consideration
herein provided, Seller shall convey, transfer, assign, and deliver to Buyer,
and Buyer shall purchase and accept from Seller, all of the Seller’s right,
title and interest in and to the following assets that are used in the Business
(but excluding the Excluded Assets (as defined in Section 1.3)) (collectively
the “Assets”):
 
 
1

--------------------------------------------------------------------------------

 
 
1.1.1  All of Seller’s plant, machinery, equipment (including, without
limitation, not fewer than 5,000 racks), tools, instruments, spare parts,
trucks, forklifts and other vehicles, furniture, fixtures, furnishings, office
equipment, computer hardware, and supplies used solely in connection with the
Business, including (without limitation) those items described in Schedule
1.1.1.
 
1.1.2  All of Seller’s cellular telephone numbers described in Schedule 1.1.2.
 
1.1.3  [RESERVED].
 
1.1.4  All of Seller’s supplies, raw materials, items on order, work-in-process,
finished goods, and other inventory (including without limitation all pots on
hand, all perennials and other saleable plants, and all pots and supplies on
order), at Seller’s Real Property, or elsewhere, with respect to the Business.
See Schedule 1.1.4 for a report of Seller’s inventory as of Closing.
 
1.1.5  All of Seller’s trademarks (including without limitation “Iverson
Perennials” and excluding names and marks using the word “Hines” or any
derivations thereof), service marks, and trade names used solely in connection
with the Business described in Schedule 1.1.5 (collectively the “Intellectual
Property”).
 
1.1.6  All of Seller’s Zebra printers and related label matrix software used
solely in the Business listed in Schedule 1.1.6, and all “off the shelf” local
software listed in Schedule 1.1.6, used in the Business and located at the Real
Property, but excluding any of Seller’s proprietary software and any software
subject to a license that applies to all of Seller’s facilities (collectively,
the “Software”).
 
1.1.7  To the fullest extent permitted by law, the other assets listed in
Schedule 1.1.7.
 
1.2  Assumed Contracts. Seller shall assign all of its rights and obligations,
and Buyer Parties (as applicable) shall assume and agree to pay, perform or
otherwise discharge as the same shall become due in accordance with the
respective terms, all liabilities and obligations under the agreements,
contracts, and arrangements listed in Schedule 1.2 (collectively the “Assumed
Contracts”); provided however, that anything contained in this Agreement to the
contrary notwithstanding, Buyer Parties shall assume only obligations maturing
on or after the time of completion of Closing under or with respect to the
Assumed Contracts. Seller shall retain all contacts associated with the Business
other than the Assumed Contracts (the “Excluded Contracts”).
 
1.3  Excluded Assets. Anything contained in this Agreement to the contrary
notwithstanding, the parties acknowledge and agree that Seller will not sell,
assign, or convey to Buyer, and Buyer will not acquire, any right, title, or
interest whatsoever in or to, or obligation for, any asset or contract related
to the Business other than Assets described in Section 1.1 and Assumed Contracts
described in Section 1.2 or any inventory, property, item, cash, accounts
receivable, deposits, security deposits, prepaid assets, contract, agreement or
other asset of Seller related to the Excluded Business (collectively, “Excluded
Assets”). The term “Assets” as used herein shall not include the Excluded
Assets. Seller will make reasonable efforts to complete removal of tangible
personal property constituting portions of the Excluded Assets located at the
Premises, if any, within ten (10) business days after Closing. Buyer shall not
be an insurer of the safety or condition of the Excluded Assets after Closing;
and Seller shall retain the risk of loss with respect to any Excluded Assets
after Closing.
 
 
2

--------------------------------------------------------------------------------

 
 
1.4  Transfer of Real Property by Seller. At the Closing, for the consideration
herein provided, Seller shall convey, transfer, assign, and deliver to Real
Estate LLC, and Real Estate LLC shall purchase and accept from Seller, all of
the Seller’s right, title and interest in and to the real property described on
Schedule 1.4, together with all rights whatsoever, including any improvements,
trees, riparian, oil, gas and mineral rights, privileges, easements, interests
and appurtenances thereto (collectively, the “Real Property”). 
 
1.5  Method of Transfer. The aforesaid transfer and sale will be evidenced by
appropriate bills of sale, assignments, deeds, titles, leases, subleases, and
other instruments executed and delivered by Seller to Buyer Parties at Closing,
as set forth in this Agreement.
 
1.6  Possession. Buyer Parties shall take, and Seller shall deliver, possession
of the Assets, the Assumed Contracts and Real Property, at Closing.
 
2.    Purchase Price for Assets. The aggregate purchase price (the “Purchase
Price”) for the Assets, the Assumed Contracts and the Real Property shall be
paid, allocated and held as follows:
 
2.1  Cash Payment. Buyer Parties shall pay to Seller, in cash or other
immediately available funds at Closing an amount equal to Five Million Two
Hundred Thousand and No/100 Dollars ($5,200,000.00), and Buyer shall direct
Wachovia Bank, N.A. to deliver to Seller at Closing the Five Hundred Thousand
and No/100 Dollars ($500,000.00) held in escrow by Wachovia Bank, N.A. pending
Closing (the “Deposit”). Buyer shall be entitled to retain all interest earned
on the Deposit. In addition to the other customary Closing disbursements
disclosed in the Closing Statement to be executed by Buyer Parties and Seller at
Closing, Seller shall require that $31,309.16 (the “Escrow Fund”) of the
proceeds be paid to Fidelity National Insurance Company Title Company under that
certain Agreement with Deposit to Protect Against Defects in Title (the “Escrow
Agreement”), to be executed and delivered by Seller to Title Company at Closing.
 
2.2  Allocations. The parties agree that the purchase price for the Assets, the
Assumed Contracts and the Real Property shall be allocated, and the transaction
shall be reported on all tax returns (including IRS Form 8594), as provided in
Exhibit 2.2.
 
2.3  Holdback. Notwithstanding anything contained in this Agreement to the
contrary, to the extent that fewer than 5,000 racks shall be at the Real
Property at Closing, (i) Buyer Parties shall retain Fifty Thousand and No/100
Dollars ($50,000.00) (the “Holdback”) of the purchase price set forth in Section
2.1 until such time that Seller has delivered to Buyer at the Real Property, at
Seller’s expense, 5,000 racks in the aggregate, and (ii) Buyer Parties shall
provide to Seller a grace period of 60 days after the completion of the Closing
(the “Grace Period”) to deliver such 5,000 racks to Buyer at the Real Property.
Upon Buyer’s receipt of 5,000 racks, Buyer shall promptly remit to Seller the
Holdback in cash or other immediately available funds. If Seller has not
delivered to Buyer 5,000 racks in the aggregate within the Grace Period, Buyer
shall be entitled to retain the Holdback. Seller and Buyer Parties agree that
4,497 racks were delivered to Buyer at the Real Property at Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
3.    Closing.
 
3.1  Closing Date. The closing of the sale and purchase of the Assets, the
Assumed Contracts and the Real Property and related transactions (the “Closing”)
shall take place on August 29, 2007 at 10:00 a.m., at the offices of Nexsen
Pruet, LLC, 1230 Main Street, Suite 700, Columbia, South Carolina, or at such
other time or place as may be mutually agreed by the parties in writing. The
parties intend to accommodate a remote closing to the extent practicable through
the use of email, facsimile, and wire transfer.
 
3.2  Transactions at Closing. At the Closing:
 
3.2.1  The Buyer Parties shall deliver to Seller the Purchase Price via wire
transfer in immediately available funds to such bank account as directed by
Seller.
 
3.2.2  Seller shall deliver to Buyer the bill(s) of sale for tangible personal
property and fixtures composing portions of the Assets in form and substance
reasonably agreed to between Seller and Buyer.
 
3.2.3  Seller shall deliver to Real Estate LLC one or more deeds for the Real
Property in form and substance reasonably agreed to between Seller and Real
Estate LLC (collectively, the “Deeds”).
 
3.2.4  Seller shall deliver to Buyer an assignment of all intangible personal
property comprising portions of the Assets, in form and substance reasonably
agreed to between Seller and Buyer, together with valid written consents to
assignment as required.
 
3.2.5  Seller shall deliver, or cause to be delivered, to Buyer valid
assignments, licenses, or sublicenses of all Intellectual Property in suitable
form for recordation or filing, as applicable, and in form and substance
reasonably agreed to between Seller and Buyer.
 
3.2.6  Seller shall deliver to Buyer certificates, vehicle titles, and other
instruments required to effect the sale of Assets contemplated hereby, in form
and substance reasonably agreed to between Seller and Buyer.
 
3.2.7  Buyer shall deliver to Seller an assumption agreement of all Assumed
Contracts, if any, in form and substance reasonably agreed to between Seller and
Buyer, together with valid written consents to assignment as required.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.8  Seller shall deliver to Buyer copies of duly filed UCC termination
statements (or UCC termination statements duly authorized for filing), lease
termination statements, and mortgage, mechanics lien, and other lien
satisfactions, estoppel certificates, and other documents, as are reasonably
agreed to by Buyer and Seller to evidence Seller’s clear and marketable title to
the Assets and the Real Property in accordance with this Agreement.
 
3.2.9  Seller shall deliver to Buyer any and all other instruments required,
including customary title insurance certificates and affidavits, to effect the
conveyance of title to the Assets and Real Property in accordance with Section
3.3.
 
3.2.10  Seller shall deliver to Buyer an officer’s certificate for Seller in
form and substance reasonably agreed to between Seller and Buyer.
 
3.2.11  Buyer Parties shall cause the delivery of a duly executed Guaranty dated
as of the date hereof, by Layman Wholesale Nurseries, Inc., in form and
substance reasonably agreed to between Seller and Buyer.
 
3.2.12  Each of the Buyer Parties shall deliver to Seller a manager’s
certificate for each respective Buyer Party in form and substance reasonably
agreed to between Seller and the Buyer Parties.
 
3.2.13  Buyer may, subject to the exercise of Buyer’s sole discretion, offer
immediately or thereafter to hire any or all employees of Seller directly and
primarily associated with the Business. Buyer shall be obligated to hire only
those employees of Seller which Buyer elects in its sole discretion to hire;
provided however, Buyer shall not assume any liability whatsoever which arose
out of or is related to Seller’s employment of any employee, and Buyer shall not
assume any liability whatsoever to any employee of Seller not hired by Buyer.
Seller will be responsible for: (i) paying and reporting all costs and
liabilities, including but not limited to compensation, vacation pay, severance,
federal and state withholding taxes, federal and state unemployment taxes,
employee benefit costs and employee benefit continuation obligations, and
worker’s compensation claims incurred or accrued prior to Closing; (ii) the
giving of all COBRA and related notices and benefits; and (iii) the giving of
all federal WARN Act notices, if any, and notices required by any similar state
statute or regulation, including without limitation S.C. Code Ann. §41-1-40.
Seller will release all employees subsequently hired by Buyer from any
employment and/or confidentiality or non-competition agreement previously
entered into by Seller and such employees or, at the request of Buyer, will
assign such agreements to Buyer. The parties agree that this transaction is
intended to qualify under the exclusion of 29 U.S.C.A. §2101(b)(1) and shall
cooperate reasonably in satisfying the requirements to so qualify.
 
3.2.14  Seller and Buyer Parties shall cooperate in the recording and/or filing
of all Deeds, mortgage satisfactions, UCC termination statements, and all other
documents required to be filed in connection with the Closing.
 
3.2.15  Seller shall execute and deliver the Escrow Agreement, and deliver the
Escrow Fund, to Title Company at Closing.
 
 
5

--------------------------------------------------------------------------------

 
 
3.2.16  The parties will take such other actions required at Closing by this
Agreement.
 
3.3  Conditions of Title.
 
3.3.1  Operating Assets. At Closing, Seller shall convey marketable title to the
Assets (other than the Real Property) by appropriate instruments of conveyance
free and clear of all security interests, claims, liens, and encumbrances
except: (a) taxes, assessments or governmental charges or levies which are not
yet due (which shall be prorated as provided in Section 7 of this Agreement);
and (b) as provided in Schedule 3.3.1.
 
3.3.2  Real Property; Title and Survey Matters.
 
(a)  Receipt. Real Estate LLC has been provided with a title insurance
commitment covering the Real Property, together with complete copies of all
instruments referred to therein as exceptions to title (collectively the “Title
Commitment”) prepared by Fidelity National Title Insurance Company (“Title
Company”) as follows: title commitment no. 24050-585.
 
(b)  Prior to the execution of this Agreement, Real Estate LLC has had an
opportunity to review and approve: (a) the Title Commitments and all supplements
thereto, and all exceptions to title referred to therein, (b) all additional
matters, if any, affecting title to the Real Property disclosed by Seller to
Real Estate LLC in writing, and (c) all matters which would be disclosed by ALTA
surveys of the Real Property prepared in accordance with the 2005 Minimum Detail
Requirements for ALTA/ACSM Land Title Surveys (collectively, “Title and Survey
Matters”). Real Estate LLC has had the opportunity, at its sole cost and
expense, to obtain surveys of the Real Property. In no event shall Real Estate
LLC’s obtaining of such survey(s) be a condition precedent to Real Estate LLC’s
obligations hereunder. In the event that Real Estate LLC obtains any survey(s),
it shall promptly provide Seller with a copy of such survey(s). By its execution
of this Agreement, Real Estate LLC has hereby approved all Title and Survey
Matters and Real Estate LLC further acknowledges and agrees that Real Estate LLC
shall not have any right to terminate this Agreement regarding any of the Title
and Survey Matters; provided, however, Seller shall cause the following
exceptions to title to the Real Property to be removed prior to the Closing
(collectively, the “Disapproved Exceptions”): monetary encumbrances on the Real
Property caused by or at the direction of Seller but expressly excluding (x)
real property taxes and assessments constituting a lien not yet due and payable
and (y) liens and encumbrances caused or permitted to occur by Real Estate LLC
in connection with Real Estate LLC’s entry upon and inspection of the Real
Property.
 
(c)  Real Estate LLC shall be obligated to accept title to the Real Property
subject only to the following exceptions to title (collectively, the “Permitted
Exceptions”): (a) ad valorem real estate taxes and assessments for the year 2007
and subsequent years, a lien not yet due and payable; (b) the lien of
supplemental taxes assessed with respect to matters occurring on or after the
Closing Date; (c) the printed exceptions which appear in the Owner’s Title
Policies issued by the Title Company; (d) all Title and Survey Matters approved
or deemed approved by Real Estate LLC pursuant to this Agreement; and (e) any
matters affecting the Real Property which are created by or with the consent of
Real Estate LLC, including, without limitation, any matters relating to
entitlements sought by Real Estate LLC prior to the Closing. Conclusive evidence
of the availability of such title shall be the irrevocable commitment of the
Title Company to issue to Real Estate LLC on the Closing Date an ALTA policy of
title insurance for each of the Fee Properties
 
 
6

--------------------------------------------------------------------------------

 
 
(“Owner’s Title Policies”) in the amount of the Purchase Price allocated to the
applicable the Real Property in Section 2.2, respective, which Owner’s Title
Policies shall reflect that title to the Real Property is vested of record in
Real Estate LLC, subject only to the Permitted Exceptions. In the event that
Real Estate LLC desires any endorsements to the Owner’s Title Policies, Real
Estate LLC shall separately negotiate such endorsements with the Title Company
and notwithstanding anything else to the contrary herein, Real Estate LLC’s
obligations under this Agreement shall not be conditioned or contingent on Real
Estate LLC obtaining the issuance of any such endorsements, and the Closing
shall not be delayed for Real Estate LLC’s failure to obtain the issuance of any
such endorsements. Notwithstanding the foregoing, Real Estate LLC’s acceptance
of a title policy in any form other than the form of Owner’s Title Policy
described above shall be deemed to be Real Estate LLC’s acceptance of title to
the Real Property, subject to any exceptance set forth in such title policy.
 
3.4  Transactions Subsequent to Closing.
 
3.4.1  Employment Matters.
 
(a)  Employee Benefit Plans. Effective as of Closing, all employees of the
Business hired by Buyer in Buyer’s discretion pursuant to Section 3.2.13 (the
“Hired Employees”) shall cease to be active participants in any “employee
benefit plan”, as that term is defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), of Seller
(collectively the “Plans”), in accordance with the terms of the Plans and
applicable laws, including ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”). Seller shall retain liability for all claims incurred by
employees of Seller (and their enrolled dependents) under the Plans prior to
Closing. Buyer shall be liable for all claims incurred by Hired Employees (and
their enrolled dependents) after Closing, but only to the extent covered under
the employee welfare benefit plans of Buyer on and after Closing. For purposes
of this Section 3.4.1(a), a claim shall be deemed to have been incurred on the
earlier of the date the service was rendered or the date of submission of a
claim related thereto.
 
(b)  Seller Responsibility. Seller shall make all severance, vacation, or
related payments to any employees directly and primarily associated with the
Business entitled to same or as required by law, and shall make available group
health insurance coverage to any former employee of Seller entitled thereto
pursuant to COBRA at such employee’s cost as required by law.
 
(c)  Non-Solicitation. Except as provided in Section 3.2.15, from the date
hereof to the first anniversary of the date of Closing, neither Seller nor any
affiliate of Seller shall solicit or encourage any employee of Buyer to leave
the employ of, or cease to be under contract to, Buyer; provided, however, that
this Section shall not prohibit any customary advertisement in a newspaper or
trade journal of general circulation or general solicitation through an
independent search firm (or hiring as a result thereof) seeking in the ordinary
course of business applicants for job openings for Seller so long as such
customary advertisements and general solicitations are not by content or
otherwise specifically directed to the employees of Buyer.
 
 
7

--------------------------------------------------------------------------------

 
 
3.4.2  Taxes. Seller shall file such tax returns and reports, and pay such
taxes, as are required for periods ending with the Closing.
 
3.4.3  [RESERVED].
 
3.4.4  Excluded Assets. Seller or its respective designees shall remove the
tangible personal property constituting portions of the Excluded Assets from the
Premises, and Buyer shall cooperate with such removal, as provided in Section
1.3.
 
3.4.5  Books and Records.
 
(a)  Seller shall preserve all books and records relating to the Business, which
are not transferred to Buyer hereunder, for a period of at least three (3) years
and shall make same reasonably available to Buyer and Buyer’s representatives
for inspection to the extent reasonably requested by Buyer in connection with
(a) any audit or other investigation by any governmental authority, (b)
preparation by Buyer of tax returns or any other reports or submissions to any
governmental entity required to be made by Buyer, (c) review of accounting
records in order to reconcile any payments received pursuant to Section 3.4.8;
provided that such cooperation and availability of information do not
unreasonably interfere with the normal business of Seller and provided, further,
that Buyer reimburses Seller for any necessary third-party expenses reasonably
incurred to provide such information, or (d) any dispute with a third party with
respect to the Assumed Contracts, or with respect to any aspect of the Business
if such dispute relates in whole or in part to events, acts, or omissions prior
to Closing.
 
(b)  Buyer shall preserve all books and records relating to the Business, which
are transferred to Buyer hereunder, for a period of at least three (3) years and
shall make same reasonably available to Seller and Seller’s representatives for
inspection the extent reasonably requested by Seller in connection with (a) any
audit or other investigation by any governmental authority, (b) preparation by
Seller of tax returns or any other reports or submissions to any governmental
entity required to be made by Seller, (c) review of accounting records in order
to reconcile any payments received pursuant to Section 3.4.8; provided that such
cooperation and availability of information do not unreasonably interfere with
the normal business of Buyer and provided, further, that Seller reimburses Buyer
for any necessary third-party expenses reasonably incurred to provide such
information, or (d) any dispute with a third party with respect to the Assumed
Contracts, or with respect to any aspect of the Business if such dispute relates
in whole or in part to events, acts, or omissions after Closing.
 
3.4.6  Trade Name. Seller shall discontinue commercial use of the Intellectual
Property, except that Seller shall be entitled to continued reasonable use of
the Intellectual Property for purposes of paying or terminating obligations,
collecting receivables, concluding its affairs related to the Business, or
completing other actions specifically contemplated by this Agreement.
 
3.4.7  [RESERVED].
 
 
8

--------------------------------------------------------------------------------

 
 
3.4.8  Accounts Receivable. Buyer shall cooperate with Seller’s attempts to
collect accounts receivable constituting portions of the Excluded Assets, and
Buyer will receive in trust and promptly pay over to Seller any proceeds of such
accounts receivable existing at Closing that are paid to Buyer after the
Closing. Seller will receive in trust and promptly pay over to Buyer any
proceeds of Buyer’s account receivable relating to periods after Closing. As
between Seller and Buyer, payments by each customer will be applied to the
specific invoice(s) identified by the customer in connection with such payment,
and if no such identification is made, to such customer’s invoices in the
chronological order in which they were issued, with the oldest invoice being
paid first.
 
3.4.9  Transition. Seller will, at no cost to Buyer, cause Seller’s management
team to be available to answer or discuss any questions or concerns of Buyer
relating to the transition of the Assets and Real Property for a period of 60
days after Closing.
 
3.4.10  Racks. After Closing, Seller shall deliver to Buyer or make available
for retrieval by Buyer from mutually convenient locations, at Buyer’s expense,
all racks associated with the Business or the trademark “Iverson Perennials”
which come into the possession or control of Seller.
 
3.4.11  Unusable Supplies, Labels, and Tags. After Closing, Buyer shall deliver
to Seller or make available for retrieval by Seller from Buyer’s facility at the
Real Property, at Seller’s expense, all supplies, labels, tags, and other
inventory Assets that Buyer is unable to use in the Business after Closing, as
agreed to by Buyer and Seller.
 
3.4.12  [RESERVED].
 
3.4.13  No Acceptance on Seller’s Behalf. Buyer Parties shall use commercially
reasonable efforts not to accept delivery of goods shipped to, or ordered by or
intended for Seller. Buyer Parties shall be responsible for all liabilities and
obligations relating to or arising out of any goods shipped to, ordered by or
intended for Seller which are accepted and retained by Buyer Parties, and to the
extent that Seller has paid for any such goods accepted and retained by Buyer
Parties, Buyer Parties shall promptly reimburse Seller for any such amounts. For
all other goods shipped to, or ordered by or intended for Seller that Buyer
accepts but does not wish to retain, Buyer shall notify Seller and make such
goods available for pickup by Seller at Seller’s expense, and Seller shall
remain responsible for all liabilities and obligations relating to or arising
out of such goods.
 
3.4.14  Access to Premises. Buyer Parties agree, without cost, after the
Closing, to permit Seller and a reasonable number of Seller’s employees, agents
and representatives access to the Real Property during normal business hours and
at other reasonable times for a proper purpose in order to perform post-closing
activities; provided, however, that such access does not unreasonably interfere
with the normal business of Buyer, and that Seller shall indemnify, defend and
hold harmless Buyer Parties and their respective managers, members, employees,
and agents from and against any and all claims for liabilities, issues, costs,
expenses (including reasonable attorneys’ fees), damages, or injuries arising
out of or related to such access to the Real Property. Seller shall provide
Buyer Parties with one day prior written notice before any such access, and if
required by Buyer Parties, Seller shall execute and deliver to Buyer Parties a
customary confidentiality agreement in form and substance reasonably agreed to
by Seller and Buyer Parties.
 
 
9

--------------------------------------------------------------------------------

 
 
3.4.15  Delivery of Cisco Server. As soon as practicable after Closing, but in
any event no later than 10 days after Closing, Seller shall deliver to Buyer one
Cisco Series 2600 router with a fresh IOS.
 
4.    Debts and Liabilities. Except as specifically provided in Section 1.2,
Seller shall remain responsible for, and Buyer Parties shall not assume any, and
expressly disclaim all, obligations or liabilities of Seller, contingent or
absolute, including (without limitation) liabilities for (i) federal or state
income, property, payroll, withholding, sales or other taxes for any period,
(ii) any tort, contract, warranty, statutory, or other liability resulting from
or alleged to have resulted from the Business, Seller’s ownership of the Assets
or the Real Property, or the operations of Seller prior to the Closing, except
for Buyer’s obligations arising after Closing to perform certain obligations
under the Assumed Contracts expressly assumed by Buyer hereunder, (iii) the
Excluded Business, the Excluded Contracts, and Excluded Assets, (iv) all trade
accounts payable and other current liabilities of Seller, (v) all long-term and
other liabilities of Seller, including without limitation any and all secured
indebtedness or other obligations, (vi) Seller’s employee benefit plans and
employee benefit continuation obligations, and (vii) compliance or
non-compliance with the Bulk Transfer provisions of the Uniform Commercial Code
of any applicable jurisdictions and the payment of any liabilities imposed upon
Seller or Buyer under such Bulk Transfer provisions (collectively, the “Excluded
Liabilities”).
 
5.    Representations and Warranties of Seller. Seller hereby warrants and
represents to Buyer Parties as follows:
 
5.1  Corporation’s Status and Standing. Seller is a corporation which is duly
organized, validly existing, and in good standing under the laws of the State of
California and has all corporate power and authority to conduct its business as
such business is now being conducted. Seller is duly qualified or licensed as a
foreign corporation under the laws of all jurisdictions in which the ownership,
leasing, or use of its assets or the conduct of its business require it to be so
qualified or licensed, except where the failure to be so qualified would not
have a material adverse effect on the Business or the financial condition or
operations of Seller. Seller is qualified to do business as a foreign
corporation in South Carolina.
 
5.2  Authorization and Approval of Agreement. Seller has taken all corporate
action necessary to authorize the execution and delivery of this Agreement and
all agreements, instruments, or other documents executed in connection herewith
(collectively with the Agreement, the “Transaction Documents”), and the
consummation of the transactions contemplated hereby and thereby. All directors
and the sole shareholder of Seller have been informed of, and consented to, the
terms of the transactions contemplated hereby and thereby. Each of the
representatives of Seller signing the Transaction Documents has full power and
authority to execute the Transaction Documents on behalf of Seller in the
indicated capacity and to consummate the transactions contemplated hereby and
thereby. When executed and delivered by Seller, the Transaction Documents shall
constitute valid and binding obligations of Seller enforceable in accordance
with their terms and conditions, except to the extent such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws, now or hereafter in effect, relating to or limiting creditors’
rights generally and (ii) general principles of equity. Neither the execution
nor the delivery of the Transaction Documents nor the consummation of the
transactions contemplated hereby or thereby, nor compliance with any of the
terms and conditions hereof or thereof, will result in the breach by Seller of,
or will conflict with, any of the terms, conditions or provisions of (a) the
articles of incorporation, bylaws, or any other organizational constitutive
instrument of Seller, or (b) any agreement, mortgage, order, judgment, permit,
authorization, or instrument to which Seller is a party, or by which it is
bound, or constitute a default of such articles of incorporation, bylaws, other
organizational or constitutive instrument, or agreement, mortgage, order,
judgment, permit, authorization, or instrument.
 
 
10

--------------------------------------------------------------------------------

 
 
5.3  Compliance with Laws. Except as set forth in Schedule 5.3, Seller is in
material compliance with all laws, ordinances, and regulations that govern
Seller’s ownership and use of the Assets, the Assumed Contracts and the Real
Property and operation of the Business. Seller possesses and, except as
described in Schedule 5.3, is in material compliance with, all licenses,
permits, certificates, approvals, and other authorizations which are required in
connection with its ownership, occupancy, and use of the Assets, the Assumed
Contracts, the Real Property, and the operation of the Business, other than
those licenses, permits, certificates, approvals, and other authorizations the
noncompliance with which would not be reasonably expected to have, either
individually or in the aggregate, a material adverse effect on the Business.
Except as set forth in Schedule 5.3, no notice has been issued and, to the
knowledge of Seller, no investigation or review is pending or threatened by any
governmental entity (a) with respect to any alleged violation by Seller of any
law, ordinance, regulation, order, policy, or guideline of any governmental
entity with respect to the Assets, the Assumed Contracts, the Real Property, or
the Business or (b) with respect to any alleged failure to possess, and to
operate in accordance with, any permit, certificate, license, approval, or other
authorization required in connection with ownership, occupancy, or use of the
Assets, the Assumed Contracts or the Real Property, or the operation of the
Business.
 
5.4  Title to Properties. Seller has good and marketable title to the Assets as
required in Section 3.3, except for liens permitted therein. Based solely on
Seller’s owner’s title insurance policies from Lawyers Title Insurance
Corporation, to Seller’s actual knowledge, Seller has good, indefeasible,
insurable (at standard title insurance rates), and marketable title to the Real
Property, subject to the Permitted Exceptions. Except as set forth in Schedule
5.4, Seller is not indebted to any contractor, laborer, mechanic, materialman,
or any other person or entity for work, labor, materials, or services in
connection with the Assets or the Real Property for which such person or entity
could claim a lien on the Assets or the Real Property. Except as described in
Schedule 5.4, no officer, director, shareholder, or any relative of any such
officer, director, or shareholder is a party to any material agreement with
Seller relating to the Business or owns a material interest (except in the
capacity as a director, shareholder, or employee) in any property, real,
personal or mixed, tangible or intangible, which is used in the Business.
 
5.5  Litigation. Except as described in Schedule 5.5, no judicial, arbitration,
administrative actions, or other legal proceedings are pending or, to Seller’s
knowledge, threatened that question the validity of this Agreement or any
transaction contemplated hereby or that relate to Seller with respect to the
Business, the Assets, the Assumed Contracts or the Real Property, including but
not limited to condemnation or bankruptcy proceedings. Except as described in
Schedule 5.5, no material judgment, decree, injunction, ruling, or order of any
court, governmental department, commission, agent, instrumentality, or
arbitrator is outstanding against Seller which relates to the Business, the
Assets, the Assumed Contracts or the Real Property; and Seller is not bound by
any material judgment, decree, injunction, ruling, or order of any court,
governmental department, commission, agency, instrumentality, arbitrator, or any
other person which relates to the Business, the Assets, the Assumed Contracts or
the Real Property.
 
 
11

--------------------------------------------------------------------------------

 
 
5.6  Consents. No consent of any third party or governmental entity is required
in connection with Seller’s conveyance, transfer, and assignment of the Assets
or the Assumed Contracts to Buyer and Real Property to Real Estate LLC
hereunder, except as set forth in Schedule 5.6; and to the extent so required,
such consents shall be delivered by Seller to Buyer Parties at Closing.
 
5.7  Normal Course. Except as set forth in Schedule 5.7, Seller has operated the
Business, Assets, and Real Property in the normal and ordinary course of
business since June 30, 2007 and has paid or caused to be paid promptly when due
taxes, charges, and assessments imposed upon or assessed against the Assets
prior to Closing. Except as set forth in Schedule 5.7, since June 30, 2007,
Seller has exercised its commercially reasonable efforts to preserve the
goodwill of the Business and Seller’s relationships with the employees,
customers, suppliers, and others having business relationships with the Business
through Closing.
 
5.8  Creditors, Solvency, and Bankruptcy. Seller has no intent to hinder, delay,
defraud, or avoid any obligation to any past, present, or future creditor in the
transactions contemplated by this Agreement. Seller is not insolvent as of
Closing and will not be rendered insolvent as a result of the transactions
contemplated hereby. Seller has not initiated nor does it intend to initiate
with respect to itself as debtor, nor has it had initiated against it nor does
it expect to have initiated against it as debtor, any proceeding under federal
or any state’s bankruptcy, insolvency or similar laws. As a result of the
transactions contemplated in this Agreement, Seller will not become unable to
pay in full all of its debts as they fall due in the usual course of business.
 
5.9  Labor and Employee Benefit Matters. Attached hereto as Schedule 5.9(a) is a
true and complete list as of the date hereof, showing the names of all employees
of Seller, their periodic salary or hourly rate of compensation, their position
entitling them to such compensation, and identification of any employment
contract with such employee. Seller is not a party to any agreement with any
labor organization, and has no obligation to provide advance notice of
termination or the transactions contemplated herein, or pay severance, to any
employee except as set forth in Schedule 5.9(a). Except as described in Schedule
5.9(b), Seller sponsors no employee benefit plan and has not incurred any
accumulated funding deficiency within the meaning of ERISA or any liability to
the Pension Benefit Guaranty Corporation established under such Act, nor has any
tax been assessed against Seller for the alleged violation of the Internal
Revenue Code with respect to the Business or its operations. Buyer Parties shall
incur no liability whatsoever in connection with any employee benefit plan of
Seller. Seller has complied with all continuation health care and similar
requirements (i.e., COBRA) of the Code and ERISA with respect to all current and
former employees of the Business. Seller has complied with all notice and other
requirements of the Federal WARN Act or any similar state law, including without
limitation S.C. Code Ann. §41-1-40, with respect to all current and former
employees.
 
 
12

--------------------------------------------------------------------------------

 
 
5.10  Workers’ Compensation. No workers’ compensation or similar claims or
actions are pending or threatened with respect to the Business, and Seller does
not know of facts which would make such claims likely by past or present
employees of Seller with respect to the Business, except for those claims listed
on Schedule 5.5 for which Seller shall remain responsible.
 
5.11  Status of Assets. Except as set forth in Schedule 5.11, since July 28,
2007, (i) Seller has not removed or otherwise disposed of any assets from the
Real Property (other than sales of inventory permitted pursuant to the LOI), and
(ii) Seller has exercised commercially reasonable efforts to maintain and
preserve the Assets in the ordinary course of business. Seller has not received
any uncured citation, variance, or other notice to the effect that the
facilities of the Business do not comply with applicable OSHA or other
governmental laws or regulations.
 
5.12  Assumed Contracts. All of the Assumed Contracts shall be lawfully
transferred to Buyer hereunder, subject to consents described in Schedule 5.6.
There is no contest, claim, or right of set-off under the Assumed Contracts,
other than rebates and returns in the ordinary course of business, except as set
forth on Schedule 5.12. All Assumed Contracts are valid, binding, enforceable in
accordance with their terms, and without known default or violation of law; and
no uncured default nor event exists which upon the passage of time or the giving
of notice would constitute a default thereunder by any party thereto. None of
the Assumed Contracts are with the federal government or any subdivision thereof
and subject to Executive Order 11246 (1965) or any similar law, regulation,
order, or standard relating to “affirmative action” or similar programs or
requirements relating to procurement or sales practices.
 
5.13  Taxes and Tax Returns. Seller has filed through the date hereof, and shall
file for all periods through the date of Closing, all income, franchise,
property, ad valorem, sales, payroll, withholding and other tax returns and
other reports which they are required by law to file (collectively, the “Tax
Returns”) and have paid or will pay all taxes which have become due pursuant to
applicable law, to such Tax Returns, or to any assessment received by Seller
(collectively, the “Taxes”). All such Tax Returns accurately reflect in all
material respects the Taxes due and conform to applicable law. Seller has not
received any notice of a proposed assessment of a Tax. The federal income tax
returns of Seller have not been examined or audited by the Internal Revenue
Service (the “IRS”) for any year since 1996. Seller has not (a) filed any
consent or agreement under Section 341(f) of the Internal Revenue Code; (b)
executed any waiver of statutes of limitation for federal income or other tax
liability; (c) joined in the filing of consolidated returns for any year; or (d)
been required to file a consolidated return in any year.
 
5.14  Intellectual Property and Software. Seller owns or possesses adequate
title, license, or other right to use all Intellectual Property and Software
without interference with or infringement on the rights of others. All such
Intellectual Property and Software are transferable by Seller and Seller will
transfer such Intellectual Property and Software to Buyer in connection
herewith. To Seller’s knowledge, no one is currently, or has at any time in the
past, infringed or otherwise interfered with any of such Intellectual Property
or Software transferred to Buyer hereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
5.15  Status of Inventory. Seller has no consignment inventory with respect to
the Business or located at the Real Property.
 
5.16  Environmental Matters. Except as described in Schedule 5.16, with respect
to Parcel A (as described on Schedule 1.4), or as set forth in the Phase I
provided by Mactec dated August 23, 2007 (the “Phase I”), to the knowledge of
Seller for all times prior to May 2, 2000, and without regard to the knowledge
of Seller for all times on or after May 2, 2000; and with respect to Parcel B
(as described on Schedule 1.4), to the knowledge of Seller for all times prior
to August 30, 1996, and without regard to the knowledge of Seller for all times
on or after August 30, 1996, no conditions exist respecting Seller’s operations
with respect to the Business, the Assets, or the Real Property: (a) which
constitute an unlawful environmental condition; (b) which constitute a material
violation of or require material remedial, investigative, monitoring, or other
compliance activity pursuant to any environmental protection, antipollution,
health, safety, nuisance, or related laws (whether common law, statutory law,
ordinance, order, decree, rule, or regulation, including without limitation
federal “SARA,” “RCRA,” “CERCLA,” Hazardous Materials Transportation Act,
Federal Water Pollution Control Act, Clean Air Act, Clean Water Act, Toxic
Substance Control Act, or Safe Drinking Water Act, and amendments thereto); (c)
which involve the use, production, or possession and/or the presence or
occurrence at, or runoff, drainage, removal, emission, leaching, disposal, or
release from Seller’s operations with respect to the Business, the Real
Property, or Assets of hazardous or regulated sludge, industrial waste, ash,
asbestos, PCBs, chemicals, chemical, fluid, or solid containers, air-borne
particulate pollutants, gases, fumes, or any other hazardous, dangerous, or
regulated substances or pollutants emitting from or relating to Seller’s
operations with respect to the Business, the Real Property, or Assets, any of
which are in material violation of applicable laws, rules, regulations,
ordinances, orders, or decrees, require present or future (based upon current
law) material remedial actions, or require the expenditure of material sums in
order to comply with laws, rules, regulations, ordinances, orders, or decrees in
the event of demolition or remodeling of existing facilities or improvements; or
(d) which presently constitute, or can reasonably be expected to constitute in
the foreseeable future, a “loss contingency” as defined by the Statement of
Financial Accounting Standards No. 5 issued by the Financial Accounting
Standards Board. Except as described in Schedule 5.16, all wastes, refuse,
debris, sludge, ash, chemicals, and other byproducts of Seller’s operations with
respect to the Business, the Real Property, and Assets have been collected,
removed, stored, handled, transported, and disposed of in material compliance
with all applicable laws, rules, regulations, ordinances, orders, or decrees,
and to Seller’s knowledge all landfills or other disposal sites accepting same
were at the time of acceptance and are at the time of Closing properly licensed
to accept, store, and dispose of same, and no such disposal site has been
identified as a “Superfund” or “CERCLA” site or, to Seller’s knowledge, is
subject to investigation by any regulatory authority. There are no underground
storage tanks of any nature at the Real Property, and Seller has no knowledge
that there ever were any underground storage tanks of any nature at the Real
Property. The Real Property is not used as a waste disposal or hazardous
substance storage site, and to Seller’s knowledge, the Real Property was never
used as a waste disposal or hazardous substances storage site. For purposes of
this Section 5.16, violations, remedial actions, and other compliance activities
shall be “material”, and Seller’s compliance shall not be “material”, if the
losses, damages, liabilities, penalties, assessments, costs, fines, obligations,
or expenses (including litigation expenses and reasonable attorneys fees)
arising out of or related to all such violations, remedial actions and other
compliance activities, and Seller’s noncompliance, shall exceed $5,000 in the
aggregate, or if any such violations, remedial actions and other compliance
activities, or Seller’s noncompliance, shall result in the cessation,
restriction, or other limitation of Seller’s continuing operations at the Real
Property.
 
 
14

--------------------------------------------------------------------------------

 
 
5.17  Real Property.
 
(a)  There are no leases, tenancies, licenses or other rights of occupancy
affecting the Real Property as of Closing, other than the lease agreement with
the County of Edgefield, dated February 6, 1996.


(b)  There are no executory contracts, agreements, service contracts, repair
agreements and warranty and guaranty rights, with respect to the Real Property.


(c)  There are no maintenance, management or other contracts or agreements
affecting the Real Property except those which may be terminated without penalty
on thirty (30) days notice or less, and Seller shall disclose and provide all
contracts or agreements affecting the Real Property to the Real Estate LLC prior
to Closing.


(d)  No person, firm, corporation or other entity has any right or option to
lease or to acquire the Real Property or any portion thereof.


(e)  There is no pending condemnation or similar proceeding or assessment
affecting the Real Property, or any part thereof, nor to the best knowledge and
belief of Seller, is any such proceeding or assessment contemplated or
threatened by any governmental authority.


(f)  Seller has no knowledge, and has received no written notice, of any default
or breach under any of the covenants, conditions, restrictions, rights-of-way or
easements, if any, affecting the Real Property or any portion thereof which are
to be performed or complied with by the owner of the Real Property.


(g)  To Seller’s knowledge, no portion of the Real Property is affected by any
special assessments, whether or not a lien thereon, and no such assessment has
been proposed to Seller’s knowledge. To Seller’s knowledge, there is no
proceeding pending for the reduction of the assessed valuation of any portion of
the Property.


(h)  All utility services necessary for the intended use of the Real Property
(including without limitation, electric, gas, telephone, water and sewer
service) are available to the Real Property, and Buyer Parties from and after
the date of Closing will have the right to connect to and use all utility
services without restriction, and all necessary easements to provide such
utility services to the Real Property have been obtained.


(i)  To Seller’s knowledge, the Real Property is currently zoned for Seller’s
current use, is in compliance with applicable zoning laws and ordinances. Seller
has no knowledge of the status of such zoning is in question or subject to
adverse change by the appropriate governmental authorities.


 
15

--------------------------------------------------------------------------------

 
 
(j)  From the date that Seller originally acquired the real property (the
“Original Real Estate”) used in the operation of the Business and the date of
this Agreement, Seller has not transferred, assigned, or otherwise conveyed any
portion of such Original Real Estate to any other party.


5.18  Pre-Closing Operations. (i) From July 28, 2007 until the date of Closing
(the “Pre-Closing Period”), except for shipments (with notice to Buyer) of
inventory to third-party customers of Seller with respect to the Business in the
ordinary course of business to comply with the obligations of bona fide customer
contracts entered into by Seller prior to July 28, 2007, Seller (x) ceased sales
and deliveries of perennials and other saleable plants, (y) except as otherwise
permitted in that certain Letter of Intent dated August 6, 2007, by and between
Seller and Guarantor (the “LOI”), did not transfer any such sales or inventories
to other facilities of Seller, and (z) maintained and preserved all such
inventories in the ordinary course of business; and (ii) Seller swept customer
and other locations to collect and deliver to the Real Property prior to Closing
not fewer than 5,000 racks.
 
5.19  [RESERVED].
 
5.20  Brokerage. The Seller has not dealt with a broker, investment banker, or
financial consultant in connection with this transaction, and no brokerage
commission or similar payment, nor claim therefor, shall accrue or become
payable to any person or entity respecting this transaction as a result of
Seller’s actions.
 
5.21  Disclosures. To the knowledge of Seller, no representation or warranty of
Seller contained in this Agreement or in any certificate furnished or to be
furnished by or on behalf of Seller to Buyer Parties or their respective
representatives in connection herewith or pursuant hereto, in each case as
qualified in the disclosure schedules, contains or will contain any untrue
statement of a material fact, or omits or will omit to state any material fact
required to make the statements contained herein or therein not misleading.
 
5.22  Knowledge. Notwithstanding anything to the contrary in this Agreement, all
references contained in this Agreement, or contained in any certificate
delivered or document executed by Seller and delivered pursuant to this
Agreement, to the phrase “Seller’s knowledge” or “knowledge of Seller” or like
expressions shall exclusively refer to the actual knowledge of Claudia Pieropan,
Dave Kerr, Bill Bowers, and Hamp Holmes, and without any imputation of the
knowledge of any other person or entity; provided, however, that the foregoing
representations and warranties shall not in and of themselves create personal
liability for such individuals.
 
5.23  No Other Representations or Warranties. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS SECTION 5 RELATING TO THE ASSETS, SELLER MAKES NO
OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO THE ASSETS
AND SELLER HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS SECTION 5 RELATING TO THE
ASSETS, AND SELLER’S OBLIGATIONS IN THIS AGREEMENT WITH RESPECT TO THE RACKS
SOLD TO BUYER HEREUNDER, THE ASSESTS ARE USED AND BEING SOLD “AS IS WHERE IS”
AND THE SELLER HEREBY DISCLAIMS THE WARRANTY OF MERCHANTABILITY AND FITNESS FOR
USE FOR A PARTICULAR PURPOSE.
 
 
16

--------------------------------------------------------------------------------

 
 
6.    Representations and Warranties of Buyer Parties. Buyer Parties hereby
represent and warrant to Seller as follows:
 
6.1  Status and Standing of Buyer Parties. Each of Buyer Parties is a limited
liability company, which is duly organized, validly existing, and in good
standing under the laws of the State of South Carolina, and has all company
power and authority to conduct its business as such business is now being
conducted and is anticipated to be conducted as a result of this Agreement.
 
6.2  Authorization and Approval of Agreement. Each of Buyer Parties has taken
all company action necessary to approve and authorize the execution and delivery
of the Transaction Documents and consummation of the transactions contemplated
hereby and thereby. Each of the representatives of Buyer Parties signing the
Transaction Documents has full power and authority to execute the Transaction
Documents in the indicated capacity and to consummate the transactions
contemplated hereby and thereby. When executed and delivered by Buyer Parties,
the Transaction Documents will constitute valid and binding obligations of Buyer
Parties, enforceable in accordance with their terms and conditions. Neither the
execution nor the delivery of the Transaction Documents nor the consummation of
the transactions contemplated hereby or thereby, nor compliance with any of the
terms and conditions hereof, will result in the breach by either of the Buyer
Parties of, or will conflict with, any of the terms, conditions, or provisions
of (a) either of the Buyer Parties’ articles of organization, operating
agreement, or any other organizational or constitutive instrument, or (b) any
agreement, order, judgment, permit, authorization, or instrument to which either
of the Buyer Parties is a party, or by which either of them is bound, or
constitute a default of such articles of organization, operating agreement,
other organizational or constitutive instrument, agreement, order, judgment,
permit, authorization, or instrument.
 
6.3  Consents. No consent of any third party is required in connection with
Buyer’s acquisition of the Assets or Real Estate LLC’s acquisition of the Real
Property hereunder, except as set forth in Exhibit 6.3; and to the extent so
required, such consents shall be delivered by Buyer Parties to Seller at
Closing, if any.
 
6.4  Litigation. No judicial, arbitration, administrative actions, or other
legal proceedings are pending or, to the best of Buyer Parties’ knowledge,
threatened that question the validity of this Agreement or any transaction
contemplated hereby, which if adversely determined would have a material adverse
effect upon Buyer Party’s ability to enter into this Agreement or perform its
obligations hereunder.
 
6.5  Brokerage. Neither of the Buyer Parties has dealt with any broker,
investment banker, or financial consultant in connection with this transaction,
and no brokerage commission or similar payment, nor claim therefor, shall accrue
or become payable to any person or entity respecting this transaction as a
result of either of the Buyer Parties’ actions.
 
 
17

--------------------------------------------------------------------------------

 
 
6.6  Buyer’s Independent Investigation. Buyer Parties acknowledge that they have
exercised commercially reasonable efforts to conduct customary due diligence
with respect to the Assets, the Assumed Contracts and the Real Property. Buyer
Parties acknowledge the limitations on Seller’s representations and warranties
set forth in Section 5.23.
 
6.7  Bulk Transfer Laws. Buyer Parties hereby waive compliance by Seller with
any applicable UCC bulk sale or bulk transfer laws of any jurisdiction in
connection with the sale of the Assets, the Assumed Contracts or the Real
Property. Pursuant to Section 8 Seller has agreed to indemnify Buyer Parties
against any and all liabilities which may be asserted by any third-party
creditors against Buyer Parties as a result of Seller’s noncompliance with any
such applicable law.
 
7.    Cost and Expenses.
 
7.1  Transactional Costs. Seller and Buyer shall be responsible for their
respective attorneys’ fees, accountants’ fees, experts’ fees, investment banker
and financial consultant fees (if any), and other expenses incurred by them in
connection with the negotiations and Closing of this transaction; provided
however that in the event litigation or arbitration is commenced to enforce any
rights under this Agreement or to pursue any other remedy available to any
party, all legal expenses or other direct costs of litigation or arbitration of
the prevailing party shall be paid by the other party. Any environmental
assessment, title examination, title insurance, or survey desired by Buyer
Parties in connection with Closing shall be obtained at Buyer Parties’ expense,
except as set forth in Section 3.4.7.
 
7.2  Documentary Stamps. Seller shall pay all documentary stamp taxes, transfer
taxes, or filing fees which become due through the execution, delivery and/or
recordation of any instruments of conveyance required to be executed or
delivered by Seller under this Agreement, which amounts, if any, shall be
deducted from the proceeds due to Seller at Closing.
 
7.3  Proration of Taxes and Charges. All real estate and personal property
taxes, all public utility charges, rents and like charges (which are not
terminated and paid as of Closing by Seller), if any, relating to the real and
personal (tangible and intangible) property comprising the Assets, the Assumed
Contracts and the Real Property shall be prorated on a per diem basis as of
11:59 p.m. on the date of Closing. If any such amounts have not been finally
assessed or billed as of the date of Closing for the current period, then the
same shall be adjusted at the Closing based upon the most recent bills therefor,
and shall be re-adjusted when and if final bills are issued. If any bills for
any such charges for periods prior to the Closing are not then available, then
the parties shall make a reasonable estimate thereof for purposes of adjustments
at the Closing, with such amounts to be re-adjusted between the parties within
thirty (30) days of receipt of said bills.
 
 
18

--------------------------------------------------------------------------------

 
 
7.4  Sales Taxes. Seller shall be responsible for, and shall pay, all sales,
excise, or similar transfer taxes, if any, applicable to the sale of the Assets
(including any vehicles) and Real Property as required herein.
 
8.    Indemnity Rights.
 
8.1  Indemnity Damages. For purposes hereof, the term “Indemnity Damages” shall
mean all losses, damages, non-speculative lost profits, consequential and
punitive damages, liabilities, claims, suits, demands, penalties, assessments,
remedial costs, fines, obligations, causes of action, expenses, or costs
(including litigation expenses and reasonable attorneys fees) with respect to
which an indemnification right applies hereunder.
 
8.2  Seller’s Indemnification. Seller shall indemnify and hold each of the Buyer
Parties and their respective officers, members, managers, employees, and agents
(the “Seller Indemnitees”) harmless from any and all Indemnity Damages asserted
against or incurred by the Seller Indemnitee as a result of (a) any breach of
any representation or warranty made by Seller in this Agreement, (b) any breach
by Seller, unless waived by Buyer Parties, as applicable, of any covenant or
agreement of Seller contained in or arising out of this Agreement, (c) any
liability or obligation relating to, resulting from or arising out of the
Business, the Assets, the Assumed Contracts or the Real Property before the time
of the completion of Closing, including without limitation the matters discussed
on Schedules 5.4 and 5.5 and in the Phase I, (d) any failure by Seller to comply
with Seller’s obligations, if any, under the Worker Adjustment Retraining and
Notification Act (WARN Act), (e) the Bulk Transfer provisions of the Uniform
Commercial Code or similar law of any applicable jurisdiction relating in any
way to this Agreement, or (f) any of the Excluded Assets, Excluded Liabilities,
and/or Excluded Business.
 
8.3  Buyer Parties’ Indemnification. Buyer Parties shall indemnify and hold
Seller and its officers, shareholders, directors, managers, employees, and
agents (the “Buyer Indemnitees”) harmless from any and all Indemnity Damages
asserted against or incurred by the Buyer Indemnitee as a result of (a) any
breach of any representation or warranty made by Buyer Parties in this
Agreement, (b) any breach by Buyer Parties, unless waived by Seller, of any
covenant or agreement of any Buyer Party contained in or arising out of this
Agreement, or (c) any liability or obligation relating to, resulting from or
arising out of the Assets, the Assumed Contracts or the Real Property on or
after the time of the completion of Closing.
 
8.4  Provisions of General Application. With respect to any right of
indemnification arising under this Agreement, the following provisions shall
apply:
 
8.4.1  Procedures. The indemnified party and the indemnifying party agree to
cooperate in the defense of any third party claim or action subject to this
Section 8 to permit the cooperation and participation of the other parties in
any such claim or action, and to promptly notify the other parties of the
occurrence of any indemnified event or any material developments or amounts due
respecting any indemnification event. All claims for indemnity hereunder shall
be made in writing, and shall state with reasonable specificity the matter for
which indemnification is sought.
 
 
19

--------------------------------------------------------------------------------

 
 
8.4.2  No Implications. Neither the rights of any party to indemnification from
another party nor the obligations of any party to indemnify another party, under
this Agreement shall in any way imply or create, and each party specifically
disclaims, any responsibility whatsoever by such party for any other party’s
liabilities to any other person or entity or governmental body.
 
8.4.3  Settlement. No settlement of an action covered by this Section 8 shall be
made without the prior written consent of each party to this Agreement, which
consent shall not be unreasonably withheld; provided however, that anything in
this Agreement to the contrary notwithstanding, (a) if a reasonable probability
exists that a claim may materially and adversely affect an indemnified party
other than as a result of monetary damages or other money payments, the
indemnified party shall have the right, at its own cost and expense, to
compromise or settle such claim in any reasonable manner, and (b) the
indemnifying party shall not, without prior written consent of the indemnified
party, settle or compromise any claim or consent to the entry of any judgment
which does not include as an unconditional term thereof the giving by the
claimant or the plaintiff to the indemnified party a release from all liability
in respect of such claim or which involves a remedy other than the payment of
monetary damages. In any event, all parties hereto shall retain the right to
participate in the prosecution and/or defense of any such actions; and the party
prosecuting and/or defending such action shall act reasonably and in accordance
with good business judgment giving due recognition to the interests of the other
parties to this Agreement.
 
8.5  Limitations. Anything contained in this Agreement to the contrary
notwithstanding: (a) Seller shall not be liable for any claim for Indemnity
Damages under Section 8.2(a) asserted by the Seller Indemnitees after the
eighteen (18) month anniversary of the date of Closing; provided however, that
the Seller Indemnitees shall be entitled to pursue after such date any such
claim that was properly asserted prior to such date; (b) Seller’s aggregate
liability for such indemnification claims for a breach of a representation or
warranty under Section 8.2(a) shall not exceed Two Million and No/100 Dollars
($2,000,000.00); and (c) Seller shall not become liable for any Indemnity
Damages under Section 8.2(a) unless and until the aggregate of all such claims
exceeds Fifteen Thousand and No/100 Dollars ($15,000.00), but thereafter the
indemnifying parties shall be liable to the full extent of such claims
(including the first $15,000.00 of such claims) up to the amount limitation in
Section 8.5(b) above in the aggregate. The limitations of this Section 8.5 shall
apply to all claims for indemnification under Section 8.2(a) except: (x) claims
arising out of Seller’s actual fraud; (y) a representation or warranty that
Seller knew at the date of this Agreement was false; and (z) claims arising
under Sections 5.4, 5.5, 5.13, or 5.16.
 
8.6  Exclusive Remedy. The indemnification remedies provided in this Section 8
shall be the exclusive remedies for monetary damages available to the parties
following the Closing with respect to any claims under this Agreement including,
without limitation, any claims for breach of any representation, warranty,
covenant or agreement made by the parties in this Agreement, except for claims
of fraud. Such limitations shall not impair the rights of any of the parties: to
seek non-monetary equitable relief, including (without limitation) specific
performance or injunctive relief to redress any default or breach of this
Agreement or any bill of sale, assignment, other transfer document, assumption,
consent, or other agreement to be delivered at Closing hereunder.
 
 
20

--------------------------------------------------------------------------------

 
 
8.7  Mitigation. In the event any party suffers any Indemnity Damages for which
such party would be entitled to indemnification under Section 8, such party
shall be obligated to use commercially reasonable efforts to mitigate the extent
of any such Indemnity Damages. A party shall be responsible for that portion of
any Indemnity Damages that results from such party’s failure to use commercially
reasonable efforts to mitigate the extent of such Indemnity Damages.
 
8.8  Insurance Coverage. The amount of any Indemnity Damages shall be reduced by
any net amount actually received (after taking into account any cost or expenses
(including without limitation attorneys’ fees) incurred in connection with
obtaining such amounts, and adjusting for any increase in premiums resulting
from such insurance claims) by a Buyer Indemnitee or Seller Indemnitee with
respect thereto under any third party insurance coverage or from any other party
alleged to be responsible therefor; provided however, that: (a) this Section
shall not apply to the extent it conflicts with, is prohibited by, or would
invalidate, any such insurance policy; (b) collection of such insurance proceeds
or other amounts shall not be a condition precedent to asserting or collecting
such indemnification; and (c) such insurance proceeds or other amounts shall not
affect or be applied towards the maximum liability established in Section 8.5.
If a Buyer Indemnitee or Seller Indemnitee makes a claim for indemnification
under this Section 8, such Buyer Indemnitee or Seller Indemnitee shall use
commercially reasonable efforts to collect any amounts available under such
insurance coverage and from such other party alleged to have responsibility. If
a Buyer Indemnitee or Seller Indemnitee receives an amount under insurance
coverage or from such other party with respect to Indemnity Damages at any time
subsequent to any indemnification provided pursuant to this Section 8, then such
Buyer Indemnitee or Seller Indemnitee shall promptly reimburse Seller or Buyer
Parties, as applicable, for any payment made or expense incurred by Seller or
Buyer Parties, respectively, in connection with providing such indemnification
up to such amount received by Buyer Indemnitee or Seller Indemnitee, but net of
any costs and expenses (including without limitation attorneys’ fees) incurred
by such Buyer Indemnitee or Seller Indemnitee in collecting such amount, and
adjusting for any increase in premiums resulting from any such insurance claims.
 
8.9  Tax Benefits. Any indemnity amounts payable to or on behalf of a Buyer
Indemnitee or Seller Indemnitee pursuant to this Agreement shall be reduced by
the net present value of any realizable, actual tax benefit arising from the
claim, loss or damage for which the indemnity is being paid, including any
increase in deductions, credits or losses of Buyer Indemnitee or Seller
Indemnitee (or any respective affiliate). The net present value of such tax
benefit shall be calculated using a discount rate equal to the mid-term
applicable federal rate in effect on the day on which the indemnification
payments are due, and the combined marginal tax rate for applicable U.S.
federal, foreign, state and local income taxes for the Buyer Indemnitee or
Seller Indemnitee (or its respective affiliate, as the case may be), as
applicable.
 
9.    [RESERVED].
 
 
21

--------------------------------------------------------------------------------

 
 
10.          Miscellaneous.
 
10.1  Entire Agreement. This Agreement, including the Exhibits and Schedules
attached hereto (which are incorporated herein by reference and expressly made a
part hereof), embodies the entire Agreement and understanding between the
Parties hereto as to the matters herein addressed and supersedes all prior
agreements and understandings relating to the subject matter hereof, including
without limitation the LOI.
 
10.2  No Waiver. No failure to exercise and no delay in exercising any right,
power, or remedy hereunder or under any document delivered pursuant hereto shall
impair any right, power or remedy which the parties hereto may have, nor shall
any such delay be construed to be a waiver of any of such rights, powers, or
remedies, or an acquiescence in any breach or default under this Agreement, nor
shall any waiver of any breach or default of any party hereunder be deemed a
wavier of any default or breach subsequently occurring.
 
10.3  Amendment. No provision of this Agreement or any document or instrument
relating to the Agreement may be amended, modified, supplemented, changed,
waived, discharged, or terminated unless the parties hereto consent thereto in
writing.
 
10.4  Notices. All notices, requests, approvals, consents, demands and other
communication provided for or permitted hereunder shall be in writing, signed by
an authorized representative of the sender and addressed to the respective party
at the address set forth below:
 

Buyer, Real Estate LLC, and Guarantor:  Layman Wholesale Nurseries, Inc.    73
Green House Road    Trenton, South Carolina 29847    ATTN: Barrett W. Layman,
Sr.      Copy To:  NEXSEN PRUET, LLC    1230 Main Street, Suite 700    Post
Office Drawer 2426    Columbia, South Carolina 29202    ATTN: G. Marcus Knight,
Esquire      Seller  Hines Horticulture, Inc.    12621 Jeffrey Road    Irvine,
California 92620    ATTN: Claudia Pieropan    Chief Financial Officer      Copy
To:  Paul, Hastings, Janofsky & Walker LLP    695 Towne Center Drive    17th
Floor    Costa Mesa, California 92626    ATTN: Stephen D. Cooke, Esquire 

 
A party hereto may change its respective address by notice in writing given to
the other parties to this Agreement. Any notice, request, approval, consent,
demand, or other communication shall be effective upon the first to occur of the
following: (i) when delivered to the party to whom such notice, request,
approval, consent, demand, or other communication is being given, or (ii) three
(3) business days after being duly deposited in the U.S. mail, certified, return
receipt requested, to the address set forth above.
 
 
22

--------------------------------------------------------------------------------

 
 
10.5  Severability of Provisions. In case any one or more of the provisions
contained in this Agreement should be invalid, illegal, or unenforceable in any
respect, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.
 
10.6  Successors and Assigns. This Agreement shall be binding upon the parties
and their respective successors and assigns and shall inure to the benefit of
the parties and their respective successors and permitted assigns. This
Agreement and the rights and obligations hereunder shall not be assignable by
any party without the written consent of the other parties hereto, and any such
purported assignment by any party without such consent shall be void; provided,
however, that the assignment of any rights or duties under this Agreement by one
or both of Buyer Parties to Layman Wholesale Nurseries, Inc. or any entity that
is controlled, directly or indirectly, by Barrett W. Layman, Sr., shall not
require the consent of Seller.
 
10.7  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one Agreement, and
any party hereto may execute this Agreement by signing any such counterpart. The
authorized attachment of counterpart signature pages shall constitute execution
by the parties.
 
10.8  Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of South Carolina.
 
10.9  Arbitration. The parties hereto consent to jurisdiction, subject to proper
service of process, regarding any disputes arising hereunder in the federal or
state courts for South Carolina; provided however, that the following shall
apply: If a dispute, controversy or claim (whether based upon contract, tort,
statute, common law, or otherwise) (collectively a “Dispute”) arises from or
relates directly or indirectly to the subject matter hereof, and if the Dispute
cannot be settled within fifteen (15) calendar days through direct discussions
between the parties, any unresolved Dispute thereafter shall be settled by
binding arbitration conducted in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”) and
judgment on the award rendered by the arbitrator, after the review rights set
forth below (if any) have been exhausted, may be entered in any court having
jurisdiction as set forth above; provided however, that unless otherwise agreed
as set forth below, the arbitration shall not be administered by the AAA; and
provided further however, that if the underlying claim involves a third party as
a necessary party to such proceedings, and such third party is not obligated, or
does not agree, to arbitration hereunder, then the parties shall be entitled to
resolve the Dispute in such forum as is appropriate to include such third party
in the proceedings, and the parties hereto shall waive their respective rights
to demand arbitration of the Dispute as set forth herein. The arbitration
proceedings shall be conducted in Columbia, South Carolina on an expedited basis
before a neutral arbitrator (or three arbitrators if the Rules call for multiple
arbitrators). Each arbitrator shall be an attorney with excellent academic and
professional credentials, who (i) is an active or retired member of the Bar of
the State of South Carolina, (ii) has been actively engaged in the practice of
corporate and commercial law (including mergers and acquisitions) in South
Carolina for at least fifteen (15) years, (iii) has substantial experience in
the subject matter of this Agreement, and (iv) has no attorney-client, familial,
or pecuniary relationship
 
 
23

--------------------------------------------------------------------------------

 
 
 to the parties; provided however, that such arbitrator is not required to be
listed by AAA as an approved arbitrator. If the Rules call for three
arbitrators, each of the parties shall within twenty (20) days after institution
of the arbitration designate one arbitrator and the two designated arbitrators
shall jointly designate the third arbitrator. If the Rules call for one
arbitrator, each of the parties shall designate one arbitrator and the two
designated arbitrators shall not serve but shall jointly designate a third
arbitrator who shall serve as the single arbitrator. If in either case the two
arbitrators designated by the parties are unable to designate the third
arbitrator within ten (10) days, the third arbitrator shall be designated by the
chief administrative judge for Richland County, South Carolina Circuit Court
upon request made by either party after the expiration of such ten-day period.
Any attorney who serves as an arbitrator shall be compensated at a rate equal to
his or her current regular hourly billing rate if he or she is currently
practicing, and a reasonable hourly rate if not currently practicing. Unless
otherwise ordered by the arbitrators, pre-hearing discovery in the arbitration
proceeding shall be restricted to the following: (a) three depositions by each
party (plus one additional deposition by each party for each expert witness used
by the other party); (b) two submissions of written interrogatories by each
party not to exceed fifty total interrogatories, including subparts; (c) two
requests for production of documents by each party; (d) two submissions of
requests to admit by each party not to exceed thirty total requests to admit;
and (e) such similar discovery respecting any third party which is a party to
the proceeding (for purposes of such limitations on discovery, all of the Buyer
Parties and Guarantor shall be deemed one party). All such pre-hearing discovery
must be completed within one hundred twenty (120) days after the appointment of
the arbitrators, unless otherwise ordered by the arbitrators. All hearings
conducted by the arbitration panel shall be recorded by a court report for
purposes of preparing a transcript, but a transcript will not be prepared unless
requested by a party for purposes of a review panel as described below. Upon the
request of either party, the arbitrator’s award shall include findings of fact
and conclusions of law, provided that such findings may be in summary form. In
the event that the arbitrator’s award involves the award or denial of monetary
damages exceeding $250,000 or relief other than monetary damages, then either
party may seek expedited review of the arbitrator ’s award before an arbitration
review panel comprised of three arbitrators selected and qualified in the same
manner as the initial arbitrator(s) (as set forth above) by submitting a written
request to the initial arbitrators and the other party. The right of review
shall be deemed waived unless requested in writing within five (5) days of the
receipt by the party seeking review of the initial arbitrator’s award. The
arbitration review panel shall be entitled to review all findings of fact and
conclusions of law in whatever manner it deems appropriate (but such review will
not include a de novo factual hearing) and may modify the award of the initial
arbitrator(s) in its discretion, and must be completed within one hundred twenty
(120) days after the review is requested. The prevailing party in any
arbitration proceeding shall be entitled to an award of all reasonable
out-of-pocket costs and expenses (including attorneys’ and arbitrators’ fees)
related to the entire arbitration proceeding (including review if applicable).
Upon request of either party, the arbitrator(s) may require that the subject
arbitration proceedings be kept confidential and no party shall disclose or
permit the disclosure of any information produced or disclosed in the
arbitration proceedings until the award is final. If recommended by the initial
or review arbitrators, the parties shall designate an organization (but not AAA
unless both parties agree) to administer the arbitration in the manner that the
AAA would administer the arbitration, and if the parties do not agree on the
designation of an organization within ten (10) days the arbitrators shall
designate the organization (but not AAA). A party shall not be prevented from
seeking temporary injunctive relief before a court of competent jurisdiction in
an emergency or other exigent situation, but responsibility for resolution of
the Dispute shall be appropriately transferred to the arbitrator(s) upon
appointment in accordance with the provisions hereof.
 
 
24

--------------------------------------------------------------------------------

 
 
10.10  Usage. The section and paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Terms such as “hereof,” “hereunder,” “hereto,”
“herein,” “above”, “below”, and words of similar import shall refer to this
Agreement in its entirety; and all references to “Articles,” “Paragraphs,”
“Sections,” “Exhibits,” and “Schedules,” and similar cross references shall
refer to specified portions of this Agreement unless the context clearly
requires otherwise.
 
10.11  Further Instruments and Acts. From time to time at a party’s request,
whether at or after Closing and without further consideration, the other
party(ies) shall execute and deliver such further instruments of conveyance,
transfer, and assignment and upon reimbursement for actual reasonable
out-of-pocket expenses take such other action as the requesting party reasonably
may require to more effectively convey and transfer to the requesting party the
properties to be conveyed, transferred, and assigned hereunder, and, if
necessary, will assist the requesting party in the collection or reduction to
possession of such property. In addition, each party agrees to reasonably
cooperate in resolving any matters resulting from the transactions contemplated
hereby.
 
10.12  Remedies. Upon any breach or other violation of this Agreement, the
parties hereto shall be entitled to exercise any and all rights and remedies
contained herein or now or hereinafter existing and available at law, in equity,
by statute, or otherwise. No right or remedy herein conferred upon a party is
intended to be exclusive of any other right or remedy contained herein; and
every such right or remedy shall be cumulative and shall be in addition to every
other right or remedy contained herein or now or hereafter existing and
available at law, in equity, by statute, or otherwise. In connection with the
seeking of any non-monetary equitable relief, each of the parties acknowledges
and agrees that the other parties hereto would be damaged irreparably in the
event any of the provisions of this Agreement are not performed in accordance
with their specific terms or otherwise are breached. Accordingly, each of the
parties hereto agrees the other parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any competent court having jurisdiction over the parties
(subject to the provisions of Section 10.9 above).
 
[SIGNATURE PAGE ATTACHED]


 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and delivered this Asset Purchase
Agreement on or about August 29, 2007, to be legally binding and effective as of
the date first above written.
 

  BUYER:        Palmetto Perennials, LLC        By:  /s/ Barrett W. Layman, Sr.
           Barrett W. Layman, Sr.           Manager and President        REAL
ESTATE LLC:        Layman Holdings, LLC        By:  /s/ Barrett W. Layman, Sr.  
         Barrett W. Layman, Sr.           Manager and President         SELLER: 
      Hines Nurseries, Inc.        By:  /s/ Claudia Pieropan              
       Claudia Pieropan           Chief Financial Officer 

 
 
26